
	

113 S89 IS: Migratory Bird Treaty Amendment Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 89
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Migratory Bird Treaty Act to authorize
		  hunting under certain circumstances. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Migratory Bird Treaty Amendment
			 Act of 2013.
		2.Migratory
			 birdsSection 3 of the
			 Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the
			 following:
			
				(c)ExceptionNotwithstanding
				any other provision of this Act, subsection (b) shall not apply to an
				agricultural producer, or a hunter with the permission of the agricultural
				producer, if—
					(1)the manipulation
				occurs on land of the agricultural producer on which a crop during the current
				or immediately preceding crop year was not harvestable due to a natural
				disaster, as determined by the Secretary of Agriculture; and
					(2)a local
				representative of the Secretary of Agriculture confirms that—
						(A)the crop has been
				destroyed; and
						(B)it would not be
				economically practicable to harvest the
				crop.
						.
		
